                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                             March 14, 2019
                       UNITED STATES DISTRICT COURT
                                                                           David J. Bradley, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

JAMES A. MEEKS, III,                      §
TDCJ #543366,                             §
                                          §
        Plaintiff,                        §
                                          §
vs.                                       §    CIVIL ACTION NO. H-18-3431
                                          §
LORIE DAVIS, et al.,                      §
                                          §
         Defendants.                      §
                                          §


                        MEMORANDUM AND ORDER

      Plaintiff James A. Meeks, III (TDCJ #543366) is presently incarcerated in the

Texas Department of Criminal Justice – Correctional Institutions Division

(“TDCJ”). While incarcerated at the Estelle Unit in Huntsville, Meeks filed a civil

rights complaint under 42 U.S.C. § 1983 against TDCJ Director Lorie Davis,

Warden G. Vaughn, and the State Classification Committee, alleging that his

assignment to the Estelle Unit violated a consent decree entered in Cole v. Collier,

Civil No. H-14-1698 (S.D. Tex.). Meeks has filed a motion for appointment of

counsel and a motion for leave to submit additional grievances as evidence in support

of his complaint [Docs. # 7, # 8]. He has also filed a motion for injunctive relief in

the form of a transfer away from the Estelle Unit [Doc. # 9].
      Because Meeks is a prisoner who proceeds in forma pauperis, the Court is

required to scrutinize the pleadings and dismiss the case, in whole or in part, if it

determines that the action is frivolous, malicious, fails to state a claim upon which

relief may be granted, or “seeks monetary relief against a defendant who is immune

from such relief.” 28 U.S.C. § 1915(e)(2)(B). After reviewing all of the pleadings

and the applicable law, the Court concludes that this case must be DISMISSED for

the reasons that follow.

I.    BACKGROUND

      In Cole v. Collier, Civil No. H-14-1698 (S.D. Tex.), the district court certified

a class action of TDCJ inmates assigned to the Pack Unit in Navasota, with

subclasses for inmates who were disabled or had medical conditions making them

sensitive to extreme heat during the summer. On June 8, 2018, the district court

approved a class-wide settlement agreement reached by the parties and entered a

consent decree.1 The terms of the consent decree require cooling of the air or air-

conditioned housing areas at the Pack Unit during periods of extreme heat.2 The

terms of the consent decree continue to apply to class members who are involuntarily

transferred to other units for medical or security reasons, requiring TDCJ to house



1
  See Final Order and Judgment Approving Class Action Settlement and Attorneys’ Fees
[Doc. # 1188] in Cole v. Collier, Civil No. H-14-1698 (S.D. Tex. June 8, 2018).
2
  See id. at 5.
                                          2
them in air-conditioned or air-cooled environments with heat indices at or below 88

degrees Fahrenheit at any other prison operated by TDCJ.3

         Meeks identifies himself as a member of the Cole class action who is entitled

to benefit from the consent decree [Doc. # 1, at 6]. Meeks reports that he was

transferred from the LeBlank Unit in Beaumont, which is climate controlled, to the

Estelle Unit to receive occupational therapy at the Regional Medical Facility on

August 23, 2018, in violation of the terms of the Cole consent decree because he was

exposed to heat in excess of 88 degrees Fahrenheit while at the Estelle Unit facility

[Id. at 11-13]. Invoking 42 U.S.C. § 1983, Meeks seeks compensatory damages and

injunctive relief for TDCJ’s violation of the consent decree [Id. at 21-22].

II.      DISCUSSION

         As an initial matter, Meeks advised the Court on November 9, 2018, that he

has been transferred from the Estelle Unit to the Ramsey Unit, which is located in

Rosharon [Doc. # 10]. Because Meeks has been transferred from the Estelle Unit,

his motion for injunctive relief in the form of a unit transfer [Doc. # 9] is moot. See

Oliver v. Scott, 276 F.3d 736, 741 (5th Cir. 2002); see also Cooper v. Sheriff,

Lubbock County, Tex., 929 F.2d 1078, 1084 (5th Cir. 1991) (holding that an inmate’s

transfer rendered moot his claims for injunctive relief). Meeks does not otherwise



3
    See id.
                                           3
state a claim for which relief is available under 42 U.S.C. § 1983.

       Section 1983 provides a private right of action for damages to individuals who

have been deprived of “any rights, privileges, or immunities” protected by the

Constitution or federal law by any person acting under the color of state law. 42

U.S.C. § 1983. To establish a claim under § 1983, “a plaintiff must (1) allege a

violation of a right secured by the Constitution or laws of the United States and (2)

demonstrate that the alleged deprivation was committed by a person acting under

color of state law.” Pratt v. Harris Cnty., Tex., 822 F.3d 174, 180 (5th Cir. 2016)

(internal quotation marks and citation omitted); see also Townsend v. Moya, 291

F.3d 859, 861 (5th Cir. 2002) (In short, “[s]ection 1983 provides a claim against

anyone who, ‘under color of’ state law, deprives another of his or her constitutional

rights.”).

       The only claim asserted by Meeks is that the defendants failed to house him

in air-conditioned or cooled conditions in compliance with the Cole consent decree.

It is not clear that Meeks is a Cole class member or that a violation of the consent

decree has occurred.4 Assuming that a violation occurred, the Fifth Circuit has made

clear that remedial court orders such as the one entered in Cole “cannot serve as a



4
 See Amended Memorandum and Order [Doc. # 1698, at 8-9] in Cole v. Collier, Civil
No. H-14-1698 (S.D. Tex. May 7, 2018) (denying Meeks’ Motion for Intervention [Doc.
# 1085] in the Cole class action).
                                          4
substantive basis for a § 1983 claim for damages because such orders do not create

‘rights, privileges, or immunities secured by the Constitution and laws.’” Green v.

McCaskle, 788 F.2d 1116, 1123 (5th Cir. 1986) (quoting 42 U.S.C. § 1983)). Thus,

to the extent that Meeks complains that he was housed in violation of the consent

decree entered in Cole, he fails to state a claim for which relief can be granted under

42 U.S.C. § 1983. See Green, 788 F.2d at 1124 (concluding that violations of a

remedial decree, standing alone, cannot serve as the basis for § 1983 liability);

Haines v. Thaler, 388 F. App’x 415, 416 (5th Cir. 2010) (observing that violations

of a remedial decree, “without more, are not cognizable in a 42 U.S.C. § 1983

action”).

      To the extent that the complaint could be construed to assert a constitutional

violation of the Eighth Amendment, Meeks still does not state a viable claim.

Although Meeks asserts that he was exposed to heat in excess of 88 degrees

Fahrenheit while he was assigned to the Estelle Unit between August 23, 2018, and

November 9, 2018, Meeks does not allege that he suffered any ill effects as a result

of these conditions [Doc. # 1, at 7-15, 22-30]. Under these circumstances, Meeks

cannot recover monetary damages and fails to otherwise state an actionable claim

under the Eighth Amendment. See 42 U.S.C. § 1997e(e) (“No Federal civil action

may be brought by a prisoner confined in a jail, prison, or other correctional facility,

for mental or emotional injury suffered while in custody without a prior showing of
                                           5
physical injury or the commission of a sexual act (as defined in section 2246 of Title

18)”); see also Hudson v. McMillian, 503 U.S. 1, 8-10 (1992) (holding that an Eighth

Amendment conditions-of-confinement claim requires harm that is more than de

minimis). For this additional reason, the complaint will be dismissed.

III.   CONCLUSION AND ORDER

       Based on the foregoing, the Court ORDERS as follows:

          1. The motions filed by the plaintiff, James A. Meeks, III (TDCJ #543366)

             for appointment of counsel, for leave to submit additional evidence, and

             for injunctive relief [Docs. # 7, # 8, # 9] are DENIED.

          2. The complaint is DISMISSED with prejudice for failure to state a

             claim upon which relief may be granted under 42 U.S.C. § 1983.

       The Clerk will provide a copy of this order to the parties of record. The Clerk

will also provide a copy of this order to: (1) the TDCJ - Office of the General

Counsel, P.O. Box 13084, Austin, Texas, 78711, fax: 512-936-2159; and (2) the

Manager of the Three Strikes List at: Three_Strikes@txs.uscourts.gov.

       SIGNED at Houston, Texas on March 14, 2019.



                                 _____________________________________
                                           NANCY F. ATLAS
                                 SENIOR UNITED STATES DISTRICT JUDGE
                                              NAN Y F. ATLAS
                                     SENIOR UNI   STATES DISTRICT JUDGE
                                          6
